       Case 4:18-cv-01509-ACA Document 6 Filed 10/15/18 Page 1 of 24               FILED
                                                                          2018 Oct-15 PM 04:36
                                                                          U.S. DISTRICT COURT
                                                                              N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

MAGGIE J. ROBINSON and CODY              )
ROBINSON,                                )
                                         )
      Plaintiffs,
                                         )
v.                                       ) CIVIL ACTION NO.: 4:18-CV-
                                         ) 1509-ACA
LIBERTY MUTUAL INSURANCE                 )
COMPANY, et al.                          )
      Defendants.                        )



DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT AND
         INCORPORATED MEMORANDUM OF LAW



                           JEFFREY M. GRANTHAM
                              JOSHUA B. BAKER
                               JOSHUA R. HESS

                    MAYNARD, COOPER & GALE, P.C.
                        1901 SIXTH AVENUE NORTH
                    SUITE 2400, REGIONS/HARBERT PLAZA
                    BIRMINGHAM, ALABAMA 35203-2618
                              (205) 254-1000
                              (205) 254-1999


 Attorneys for Defendants Liberty Mutual Insurance Company, Liberty Insurance
                  Corporation, and Liberty Mutual Group, Inc.
               Case 4:18-cv-01509-ACA Document 6 Filed 10/15/18 Page 2 of 24



                                                     TABLE OF CONTENTS

INTRODUCTION ......................................................................................................................... 1
ALLEGATIONS OF COMPLAINT ............................................................................................. 2
LEGAL STANDARD .................................................................................................................... 4
ARGUMENT ................................................................................................................................ 5
          I.         Alabama Rules of Policy Interpretation. ................................................................ 5
          II.        Plaintiffs’ Breach of Contract Claim (Count 1) Fails Because There Is No
                     Coverage Under The Policy. .................................................................................. 7
                     A.         Plaintiffs’ Seek Coverage For An Alleged Loss That, By Their Own
                                Admission, Occurred Well Before Coverage With Liberty Began. .......... 8
                     B.         Plaintiffs’ Loss Is Excluded Under The Insect/Vermin Exclusion Of The
                                Policy. ...................................................................................................... 11
                                1.        Alabama Courts Use The Ordinary Meaning Of Terms When
                                          Interpreting Insurance Policy Terms. ............................................ 11
                                2.        The Ordinary Meaning Of “Insects” And “Vermin” Includes
                                          Spiders. .......................................................................................... 12
          III.       Plaintiffs’ Bad Faith Claim (Count 2) Fails As A Matter Of Law....................... 15
                     A.         There Can Be No Bad Faith Claim Where Coverage Is Excluded Under
                                The Policy. ............................................................................................... 15
                     B.         At A Minimum, There Is A Debatable Reason For Liberty’s Coverage
                                Denial Prohibiting Any Bad Faith Claim................................................. 16
                     C.         Plaintiffs Have Not Plausibly Pled Their Bad Faith Claim. .................... 17
          IV.        Liberty Insurance Corporation Is The Only Liberty Entity That Issued Plaintiffs
                     An Insurance Policy. ............................................................................................ 20
CONCLUSION ............................................................................................................................ 20




                                                                      ii
        Case 4:18-cv-01509-ACA Document 6 Filed 10/15/18 Page 3 of 24



                                INTRODUCTION
      Plaintiffs seek coverage for a brown recluse spider infestation at their home

that, by their own admission, occurred before Liberty ever issued them an

insurance policy. Specifically, Plaintiffs purchased a homeowners’ insurance

policy from Liberty effective March 1, 2014 but admit in their Complaint that the

infestation had occurred, at the latest, in March 2013—nearly a year before

Plaintiffs had coverage with Liberty.

      In addition to the fact that Plaintiffs did not have coverage with Liberty at

the time of the alleged loss, the only policies ever issued by Liberty have an

exclusion that excludes from coverage any loss caused by vermin or insects—i.e., a

spider infestation. Plaintiffs attempt to circumvent this plainly worded exclusion by

claiming that spiders are “arachnids” rather than insects or vermin. But Alabama

law requires that ordinary meanings, rather than technical or scientific meanings,

be ascribed to terms in an insurance policy. Aside from common sense, an

examination of dictionary definitions and other decisions analyzing similar

exclusions makes it clear that spiders are considered insects and/or vermin within

the meaning of the Policy. For example, Merriam-Webster and Dictionary.com

both expressly include spider in their respective definition of insects and describe

creatures which clearly encompass spiders in their definition of vermin. As such, a

brown recluse infestation is excluded from coverage.


                                         1
        Case 4:18-cv-01509-ACA Document 6 Filed 10/15/18 Page 4 of 24



      Plaintiffs’ claim was also properly denied for other reasons as well,

including without limitation, that the infestation was not a “direct physical loss” as

required by the subject policies. (See Doc. 1-1, at 14, Section I – Perils Insured

Against, Coverage A – Dwelling and Coverage B – Other Structures, Insuring

Agreement). For the purposes of this Motion to Dismiss, however, Liberty assumes

all facts in the Complaint as true. As such, Liberty refers throughout this Motion to

Dismiss to the “loss,” but for avoidance of doubt, Liberty does not waive and

expressly preserves the right to argue that the brown recluse spider infestation does

not constitute a loss under the subject policies. However, to the extent the

infestation was a loss, it occurred before there was coverage with Liberty

                       ALLEGATIONS OF COMPLAINT
      Plaintiffs allege they purchased their home at 326 Bellevue Drive, Gadsden,

Alabama (the “Property”) on or about March 5, 2008. After moving into the

Property, they allege as follows:

      14. After moving into the HOME, the Plaintiffs discovered that the
      HOME was infested with a large colony of highly venomous brown
      recluse spiders.

      15. Effort at eradication of the brown recluse spiders in the HOME
      have failed.

      16. In March 2013, the Plaintiffs hired Knox Pest Control to
      eradicate the brown recluse spider infestation at the HOME.

      17. On March 25, 2013, Knox Pest Control treated the HOME with
      both liquid chemical pesticide and powder pesticide in an effort to


                                          2
          Case 4:18-cv-01509-ACA Document 6 Filed 10/15/18 Page 5 of 24



        eradicate the brown recluse spider infestation.

        18. These treatment efforts were unsuccessful and the brown
        recluse spider infestation remained at the HOME.

(Doc. 1, at ¶¶ 14-18).

        Nearly a year later, Plaintiffs first applied for coverage with Liberty and

were issued homeowners’ insurance policy number H37-258-033598-70 with a

policy period of March 1, 2014 through March 1, 2015 (the “Policy”). (Id. at ¶ 31;

Doc. 1-1).1 The Policy stated, in pertinent part, as follows:

        AGREEMENT

        We will provide the insurance described in this policy in return for the
        premium and compliance with all applicable provisions of this policy.

        SECTION I – PERILS INSURED AGAINST

        COVERAGE A – DWELLING and COVERAGE B – OTHER
        STRUCTURES

                We insure against risk of direct loss to property described
                in Coverages A and B only if that loss is a physical loss
                to property. We do not insure, however, for loss:

                …

                2. Caused by:

                …

                e. Any of the following:

1
  According to the Complaint, Plaintiffs also renewed the Policy for the 2015-2016 policy year and 2016-2017
policy year. (Doc. 1, at ¶¶ 52-53). Each policy has the same material terms, conditions, and exclusions, and
accordingly, only the 2014-2015 Policy is referenced herein.



                                                     3
         Case 4:18-cv-01509-ACA Document 6 Filed 10/15/18 Page 6 of 24




              …

              (7) Birds, vermin, rodents, or insects.

              …

       SECTIONS I AND II – CONDITIONS

              1. Policy Period. This policy applies only to loss in
              Section I or “bodily injury” or” property damage in
              Section II, which occurs during the policy period.

(Doc. 1-1, at 14, 23).

       Shortly after the Policy was issued, Plaintiffs made further attempts to treat

the brown recluse infestation, but such attempts allegedly failed. (Id. at ¶¶ 19, 20).

       In September 2016, more than three and a half years after the infestation

occurred (at the latest), Plaintiffs filed a claim with Liberty, claiming that the

Property was a total loss due to the brown recluse infestation. (Id. at ¶¶ 29, 56).

Liberty denied coverage under the Policy. (Id. at ¶ 62). After Liberty denied their

claim, Plaintiffs filed this lawsuit.

                                LEGAL STANDARD
       A district court should grant a motion to dismiss “if it is clear that no relief

could be granted under any set of facts that could be proved consistent with the

allegations.” Hishon v. King & Spalding, 467 U.S. 69, 73 (1984) (citation omitted).

While the Court must take all factual allegations made in a complaint as true, the

United States Supreme Court heightened a plaintiff’s pleading requirements in Bell


                                           4
        Case 4:18-cv-01509-ACA Document 6 Filed 10/15/18 Page 7 of 24



Atlantic Corporation v. Twombly. 550 U.S. 544 (2007). In order to survive a

motion to dismiss, the “[f]actual allegations must be enough to raise a right to

relief above the speculative level . . . on the assumption that all of the allegations in

the complaint are true.” Id. at 555 (internal quotations and citations omitted).

      Specifically, a plaintiff’s claim must be dismissed if he fails to allege

“enough facts to state a claim to relief that is plausible on its face” such that the

plaintiff has not “nudged [her] claims across the line from conceivable to

plausible.” Id. at 570. “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw a reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009).

      Importantly, “a court considering a motion to dismiss can choose to begin by

identifying pleadings that, because they are no more than conclusions, are not

entitled to the assumption of truth.” Id. at 679; see also Sinaltrainal v. Coca-Cola

Co., 578 F.3d 1252, 1260–61 (11th Cir. 2009), abrogated on other grounds,

Mohamad v. Palestinian Auth., 132 S. Ct. 1702 (2012).

                                    ARGUMENT

I.    Alabama Rules of Policy Interpretation.
      Insurance policies, like other contracts, are governed by general rules of

contract construction. Farmers & Merch. Bank v. Home Ins. Co., 514 So. 2d 825



                                           5
        Case 4:18-cv-01509-ACA Document 6 Filed 10/15/18 Page 8 of 24



(Ala. 1987). Alabama courts enforce policies as written if their terms are

unambiguous. Safeway Ins. Co. of Ala. v. Herrera, 912 So. 2d 1140, 1143 (Ala.

2005). Whether a provision of an insurance policy is ambiguous is a question of

law, for the court to decide. Id. Under Alabama law, “the test to be applied by a

court in determining whether there is an ambiguity is not what the insurer intended

its words to mean, but what a reasonably prudent person applying for insurance

would have understood them to mean.” State Farm Fire & Cas. Co. v. Slade 747

So. 2d 293, 309 (Ala. 1999). The courts will not allow “strained or twisted

reasoning” in order to create an ambiguity. Herrera, 912 So. 2d at 1143. Generally,

if a court determines that the critical phrase or provision is unambiguous, it will not

consider extrinsic evidence. Federated Guar. Life Ins. Co. v. Dunn, 439 So. 2d

1283, 1285 (Ala. Civ. App. 1983). Additionally, courts will not read additional

conditions into an unambiguous policy. City of Gadsden v. Boman, 143 So. 3d 695,

705 (Ala. 2013). The text-focused approach applies even when the court is

considering a policy provision excluding coverage, as Alabama courts have held

that they will enforce unambiguous exclusions. Nationwide Mut. Ins. Co. v.

Thomas, 103 So. 3d 795, 805 (Ala. 2012); St. Paul Ins. Co. v. Chilton-Shelby

Mental Health Ctr., 595 So. 2d 1375, 1377 (Ala. 1992).

      While courts will generally defer to the definition of a defined term, the lack

of a definition does not render a word or phrase ambiguous. Rather, the court will



                                          6
        Case 4:18-cv-01509-ACA Document 6 Filed 10/15/18 Page 9 of 24



construe the undefined words and phrases “according to the meaning a person of

ordinary intelligence would reasonably give [them].” Twin City Fire Ins. Co. v.

Alfa Mut. Ins. Co., 817 So. 2d 687, 692 (Ala. 2001). Importantly, courts should not

define words using “the technical, philosophical, or scientific meanings of the

terms . . . . It is, rather, the meaning which would be attached by an ordinary

person of average understanding . . . .” Liggans R.V. Ctr. v. John Deere Ins. Co.,

575 So. 2d 567, 571 (Ala. 1991) (emphasis added) (citing Appleman, Insurance

Law and Practice, Rev. Vol. 13 §§ 7383, 7384); see also Herrera, 912 So. 2d at

1144 (declining to use “legal” definition in Black’s Law Dictionary and instead

using Merriam-Webster’s dictionary as evidence of “ordinary meaning.”).

      Plaintiffs, as the insureds, bear the burden of establishing coverage by

demonstrating that a claim falls within the Policy. Hartford Fire Ins. Co. v.

Mitchell Co., No. CIV.A. 08-00623-KD-N, 2010 WL 5239246, at *5 (S.D. Ala.

Dec. 15, 2010). Liberty, as the insurer, bears the burden of establishing that Policy

exclusions apply. Id.

II.   Plaintiffs’ Breach of Contract Claim (Count 1) Fails Because There Is
      No Coverage Under The Policy.
      Under Alabama law, the elements of a breach of contract claim are: “(1) a

valid contract binding the parties; (2) the plaintiffs’ performance under the

contract; (3) the defendant’s nonperformance; and (4) resulting damages.” Shaffer

v. Regions Fin. Corp., 29 So. 3d 872, 880 (Ala. 2009) (quoting Reynolds Metals


                                         7
             Case 4:18-cv-01509-ACA Document 6 Filed 10/15/18 Page 10 of 24



Co. v. Hill, 825 So. 2d 100, 105 (Ala. 2002)). Here, Plaintiffs claim that Liberty

breached the Policy by failing to provide coverage for their brown recluse

infestation. However, as explained in more detail below, the purported loss

occurred before the policy period began, and in any event, is excluded under the

Insect/Vermin Exclusion.

           A.          Plaintiffs’ Seek Coverage For An Alleged Loss That, By Their
                       Own Admission, Occurred Well Before Coverage With Liberty
                       Began.
           Plaintiffs’ seek coverage under the Policy for a brown recluse infestation at

the Property. However, by their own admission, the brown recluse infestation

occurred in 2013—nearly a year prior to the issuance of the Policy. Because the

Policy does not provide coverage for losses that occur outside the policy period,

and the loss here (brown recluse infestation) occurred before the policy period

began, Plaintiffs’ claim for coverage fails as a matter of law.

           Here, the Policy expressly provides that “[t]his policy applies only to loss in

Section I . . . which occurs during the policy period.” (Doc. 1-1, at 23, Sections I

and II – Conditions, ¶ 1).2 Plaintiffs admit in their Complaint that they first

purchased coverage with Liberty “with a policy period of March 1, 2014 through

March 1, 2015.” (Doc. 1, at ¶ 31). Thus, the Policy would only cover a brown




2
    Section I is the Property Coverage under the Policy and the only coverage section at issue in Plaintiffs’ Complaint.



                                                            8
          Case 4:18-cv-01509-ACA Document 6 Filed 10/15/18 Page 11 of 24



recluse infestation—if at all3—if the infestation occurred after March 1, 2014.

Plaintiffs, however, admit in their Complaint that the brown recluse infestation

occurred at the latest in March 2013—nearly a year before the Policy was

effective. Plaintiffs allege they discovered the infestation shortly after moving into

their home in 2008. Plaintiffs also allege that “[i]n March 2013, the Plaintiffs hired

Knox Pest Control to eradicate the brown recluse spider infestation at the HOME”

and that despite treatment efforts, “the brown recluse spider infestation remained at

the HOME.” (Doc. 1, at ¶¶ 16, 18). Because by Plaintiffs’ own admission the loss

(the brown recluse infestation) occurred prior to the policy period, there is

necessarily no coverage under the Policy, and as such Liberty properly denied

Plaintiffs’ claim. See Transamerica Leasing, Inc. v. Institute of London

Underwriters, 267 F.3d 1303, 1310-11 (11th Cir. 2001) (reversing district court

and holding that insured was required to, and had failed to, submit evidence

demonstrating that loss occurred during policy period) (“Transamerica”);

Nationwide Mut. Ins. Co. v. Gibson, No. 2:08-cv-453-JHH, 2009 WL 10687856, at

*7-8 (N.D. Ala. Sept. 1, 2009) (holding that moisture and mold damage to home

occurred before policy period and therefore was not covered); KB Home v. The

Travelers Ins. Co., 339 F. App’x 910, 911 (11th Cir. 2009) (affirming district

court’s judgment in favor of insurer on claims that were filed prior to effective date

3
  As explained above, Liberty contends that the brown recluse infestation is not a loss under the Policy because,
inter alia, it does not constitute a “direct loss” or a “physical loss” to the Property.



                                                       9
       Case 4:18-cv-01509-ACA Document 6 Filed 10/15/18 Page 12 of 24



of policy); Schvartzman v. Am. Sec. Ins. Co., No. 08-23494, 2009 WL 10668630,

at *3 (S.D. Fla. Aug. 6, 2009) (granting judgment in favor of insurer and holding

that insured failed to demonstrate that vandalism to property occurred during the

policy period).

      Transamerica is instructive. In Transamerica, the lessor of ocean cargo

containers (Transamerica) entered into various lease agreements with a Venezuelan

government shipping line (CAVN). 267 F.3d at 1305. In July 1994, CAVN

informed Transamerica that at least 500 pieces of equipment had been lost, and

ultimately Transamerica submitted a claim for the loss of 944 cargo containers. Id.

at 1306. The insurer denied the claim because there was no proof submitted

regarding when the cargo containers were lost and accordingly, whether the loss

fell within the policy period. Id. The trial court held for Transamerica, stating that

the burden of proof was on the insurers to prove that the loss was not in the policy

period, rather than on the insured to prove that the loss occurred during the policy

period. Id. at 1307. The Eleventh Circuit reversed, and held that the burden was on

the insured to demonstrate that any loss occurred within the policy period. It stated:

      proof that a loss occurred within the policy period is a predicate to the
      application of the policy. Thus, as Morrison indicates, the burden of
      proving that the loss occurred during the policy period is properly on
      the insured.... Our holding should not be read as requiring an insured
      to prove ... the precise time during the policy period at which the loss
      occurred. We hold only that the insured must show that a loss did
      occur at some time within the policy period, and that the jury may not
      engage in speculation in concluding that a loss occurred within that

                                         10
        Case 4:18-cv-01509-ACA Document 6 Filed 10/15/18 Page 13 of 24



      period.

Id. at 1311.

      Here, just as in Transamerica, the burden to show that the loss occurred

within the policy period falls on Plaintiffs. However, here, Plaintiffs can never

show that the loss occurred within the policy period because they admit in their

Complaint that the loss occurred, at the latest, a year before the effective date of

the Policy on March 1, 2014. (Doc. 1, at ¶¶ 16-18). Thus, because Plaintiffs could

never plead any set of facts demonstrating that the loss occurred during the policy

period, there is—as a matter of law—no coverage under the Policy, and as such,

their breach of contract claim is due to be dismissed.

      B.       Plaintiffs’ Loss Is Excluded Under The Insect/Vermin Exclusion
               Of The Policy.
               1.   Alabama Courts Use The Ordinary Meaning Of Terms When
                    Interpreting Insurance Policy Terms.

      As explained above, under Alabama law, courts apply the ordinary meaning

to terms in insurance policies. In this regard, the court will construe any undefined

words and phrases “according to the meaning a person of ordinary intelligence

would reasonably give [them].” Twin City Fire Ins. Co. v. Alfa Mut. Ins. Co., 817

So. 2d 687, 692 (Ala. 2001). Importantly, courts should not define words using

“the technical, philosophical, or scientific meanings of the terms . . . . It is, rather,

the meaning which would be attached by an ordinary person of average



                                           11
       Case 4:18-cv-01509-ACA Document 6 Filed 10/15/18 Page 14 of 24



understanding . . . .” Liggans R.V. Ctr. v. John Deere Ins. Co., 575 So. 2d 567, 571

(Ala. 1991) (emphasis added) (citing Appleman, Insurance Law and Practice, Rev.

Vol. 13 §§ 7383, 7384); see also Herrera, 912 So. 2d at 1144 (declining to use

“legal” definition in Black’s Law Dictionary and instead using Merriam-Webster’s

dictionary as evidence of “ordinary meaning.”). This approach applies even when

the court is considering a policy provision excluding coverage, as Alabama courts

have held that they will enforce unambiguous exclusions. Nationwide Mut. Ins. Co.

v. Thomas, 103 So. 3d 795, 805 (Ala. 2012); St. Paul Ins. Co. v. Chilton-Shelby

Mental Health Ctr., 595 So. 2d 1375, 1377 (Ala. 1992).

            2.     The Ordinary Meaning Of “Insects” And “Vermin” Includes
                   Spiders.

      The Policy excludes any loss “caused by . . . [b]irds, vermin, rodents, or

insects.” (Doc. 1-1, at 14, Section I – Perils Insured Against, Coverage A –

Dwelling and Coverage B – Other Structures, ¶ 2.e.(7)). Plaintiffs allege that the

loss to their home was caused by a brown recluse spider infestation. Thus, if

spiders are “vermin” or “insects”—as those terms are ordinarily understood—than

the Policy does not provide coverage for the brown recluse infestation.

      While the Policy does not define “insects” or “vermin,” when determining

the ordinary meaning of terms of an insurance policy, Alabama courts have looked

to dictionary definitions to determine what an ordinary person would understand

them to mean. Herrera, 912 So. 2d at 1144; Slade, 747 So. 2d at 309. Here,


                                        12
          Case 4:18-cv-01509-ACA Document 6 Filed 10/15/18 Page 15 of 24



Merriam-Webster defines “insect” as “any of numerous small invertebrate animals

(such as spiders or centipedes) that are more or less obviously segmented—not

used technically.” (emphasis added). Dictionary.com also defines “insect” as “any

small arthropod, such as a spider, tick, or centipede, having a superficial, general

similarity to the insects.” (emphasis added). In addition, Merriam-Webster defines

“vermin” as “small common harmful or objectionable animals (such as lice or

fleas) that are difficult to control” and Dictionary.com defines “vermin” as

“noxious, objectionable, or disgusting animals collectively, especially those of

small size that appear commonly and are difficult to control…”

        Similarly, at least one court tasked with determining the meaning of

“vermin” under a similar exclusion stated that spiders constituted “vermin.” See

Gregory v. Nationwide Mut. Ins. Co., No. CIV S-10-1872 KJM EFB, 2012 WL

6651342, at *5 (E.D. Cal. Dec. 19, 2012).4 In Gregory, the plaintiffs sued their

homeowner’s insurer for breach of contract and bad faith alleging that their insurer

breached the homeowners’ insurance policy by denying a claim for a mite

infestation under a nearly identical Insect/Vermin Exclusion. Id. at *2-3. The Court

held that the term “vermin” included mites based on the Merriam-Webster’s

Dictionary definition and the “objectively reasonable understanding of the term.”

Id. at *5. In so holding, the Court stated that not every creature could be listed in

4
  Research has not produced any Alabama state court or federal court decision dealing with the interpretation of a
similar Insect/Vermin Exclusion.



                                                       13
        Case 4:18-cv-01509-ACA Document 6 Filed 10/15/18 Page 16 of 24



the Policy, and stated “[c]reatures potentially described as vermin, including

skunks, snakes, and spiders, were not named in the exclusions. Yet an objectively

reasonable insured would understand the policy to exclude coverage for loss

caused by these creatures because of the broad definition of vermin.” Id.

(emphases added). The Ninth Circuit affirmed on appeal, stating that the vermin

exclusion clearly covered mites. Gregory v. Nationwide Mut. Ins. Co., 611 F.

App’x 410 (9th Cir. 2015). Put simply, the only reasonable and ordinary meaning

of both “insect” and “vermin” includes spiders, and as such, the Insect/Vermin

Exclusion excludes coverage for Plaintiffs’ claim caused by a brown recluse

infestation.

      Rather than apply the ordinary meaning to “insect” and “vermin,” Plaintiffs

use “twisted and strained reasoning” by ascribing a technical and scientific

meaning to the Insect Exclusion. Plaintiffs claim that the Insect/Vermin Exclusion

does not apply because “spiders are not classified in the field of entomology as

insects” and “[s]cientific literature in the field of entomology classify spiders as

arachnids.” (Doc. 1, at ¶¶ 36-37). However, as noted above, the interpretation of

terms in an insurance policy cannot be based on technical or scientific meanings.

Plaintiffs’ references to specific entomological definitions and “scientists with

specialization in entomology” are textbook examples of ascribing scientific and

technical meaning, rather than ordinary meaning, to policy terms. See Liggans, 575



                                        14
        Case 4:18-cv-01509-ACA Document 6 Filed 10/15/18 Page 17 of 24



So. 2d at 571; Herrera, 912 So. 2d at 1144.

       In sum, the ordinary and reasonable interpretation of “insect” and “vermin”

clearly includes spiders, as evidenced by the dictionary definitions and courts

interpreting similar terms. Plaintiffs’ only attempts to distinguish the exclusion is

by resorting to highly scientific and technical meaning, which is expressly

prohibited under Alabama law. As such, Liberty’s denial of Plaintiffs’ claim for

loss caused by a brown recluse infestation was proper under the Insect/Vermin

Exclusion.

III.   Plaintiffs’ Bad Faith Claim (Count 2) Fails As A Matter Of Law.
       Plaintiffs’ also bring a bad faith claim in Count 2 arising from Liberty’s

denial of their claim. Plaintiffs’ bad faith claim fails for three reasons. First, and

most fundamentally, because coverage is excluded under the Policy for the reasons

stated above there can be no bad faith as a matter of law. Second, Liberty—at a

minimum—had an arguable reason for denying coverage further precluding any

bad faith claim. Third, coverage issues aside, Plaintiffs have alleged no factual

support for their purported bad faith claim.

       A.    There Can Be No Bad Faith Claim Where Coverage Is Excluded
             Under The Policy.
       Alabama law is clear that a breach of the insurance policy is a necessary

element of bad faith claim. State Farm Fire & Cas. Co. v. Brechbill, 144 So. 3d

248, 257-58 (Ala. 2013). Accordingly, “[w]ithout breach of contract, there can be


                                         15
           Case 4:18-cv-01509-ACA Document 6 Filed 10/15/18 Page 18 of 24



no bad faith.” Davis v. State Farm Fire & Cas. Co., No. 2:15-CV-02226-JHE,

2017 WL 4038407, at *11 (N.D. Ala. Sept. 13, 2017) (citing Brechbill, 144 So. 3d

at 257).

      Here, for the reasons stated above, the Policy does not provide coverage for

losses that occur outside the policy period and plainly excludes coverage for

damage caused by vermin and insects. Because there is no coverage under the

Policy, there is no breach, and because there is no breach, as a matter of law, there

can be no bad faith. See id. Plaintiffs’ bad faith claim therefore is due to be

dismissed.

      B.       At A Minimum, There Is A Debatable Reason For Liberty’s
               Coverage Denial Prohibiting Any Bad Faith Claim.
      Alabama law is also clear that “the existence of a debatable reason for

denying the claim at the time the claim was denied defeats a bad faith failure to

pay the claim.” Brechbill, 144 So. 3d 248, 259 (Ala. 2013); Se. Nursing Home, Inc.

v. St. Paul Fire & Marine Ins. Co., 750 F.2d 1531, 1538 (11th Cir. 1985) (“Under

Alabama law, an insurer cannot be held liable for the tort of bad faith unless he

lacks ‘a legitimate or arguable reason for failing to pay the claim.’”). Nationwide

Mut. Fire Ins. Co. v. D.R. Horton, Inc., No. CV 15-351-CG-N, 2016 WL 5867044,

at *14 (S.D. Ala. Oct. 6, 2016) (“To defeat a bad faith claim, the defendant does

not have to show that its reason for denial was correct, only that it was arguable.”)

(citing Liberty Nat. Life Ins. Co. v. Allen, 699 So.2d 138, 143 (Ala. 1997).


                                         16
       Case 4:18-cv-01509-ACA Document 6 Filed 10/15/18 Page 19 of 24



Accordingly, in order to make out a prima facie case of bad faith, a bad faith

plaintiff must show that he/she is entitled to a directed verdict on the contract claim

and, thus, entitled to recover on the contract claim as a matter of law.” Nat'l

Savings Life Ins. Co. v. Dutton, 419 So. 2d 1357, 1362 (Ala. 1982).

      Here, again, Plaintiffs cannot even establish that Liberty breached the

Policy, much less that they are entitled to a directed verdict on their breach of

contract claim. Although Liberty maintains that the brown recluse infestation is not

covered for the reasons set forth herein, at a minimum, an arguable and debatable

reason existed for disclaiming coverage such that Plaintiffs’ bad faith claim fails as

a matter of law.

      C.     Plaintiffs Have Not Plausibly Pled Their Bad Faith Claim.
      Coverage aside, Plaintiffs have not stated a claim for bad faith refusal to pay

or investigate. Plaintiffs instead vaguely recite the elements of bad faith a without

setting forth any facts or specific allegations which would support an actionable

claim. Such conclusory allegations fall short of the Twombly/Iqbal pleading

standard.

      To survive dismissal under Rule 12(b)(6), a cause of action must satisfy the

pleading requirements of Rule 8(a)(2). See Twombly, 550 U.S. at 555. Importantly,

to satisfy Rule 8(a)(2), a plaintiff must provide “more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action will not do.” Id.



                                          17
       Case 4:18-cv-01509-ACA Document 6 Filed 10/15/18 Page 20 of 24



Instead, a plaintiff must allege “enough facts to state a claim for relief that is

plausible on its face.” Id. at 570. “The plausibility standard … asks for more than a

sheer possibility that the defendant has acted unlawfully.” Iqbal, 556 U.S. at 678.

Accordingly, “an unadorned, the-defendant-unlawfully-harmed-me accusation” is

insufficient to satisfy Rule 8(a)(2), and “[t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Id.

      In order to prove bad faith under Alabama law, Plaintiffs must demonstrate:

“(a) a breach of insurance contract, (b) the refusal to pay claim, (c) the absence of

arguable reason, (d) the insurer’s knowledge of such absence—with a conditional

fifth element: (e) if the intentional failure to determine the existence of a lawful

basis is relied upon, the plaintiff must prove the insurer’s intentional failure to

determine whether there is a legitimate or arguable reason to refuse to pay the

claim.” Brechbill, 144 So. 3d at 257-58. Thus, in order to satisfy Rule 8 under

Twombly and Iqbal, Plaintiffs must allege specific facts that demonstrate it is

plausible, rather than merely possible, that each of these elements is met.

      Here, Plaintiff falls woefully short of pleading factual support to plausibly

demonstrate that Liberty committed the tort of bad faith. Instead, Plaintiffs parrot

the elements of a bad faith claim by stating in a conclusory fashion that “Liberty

Mutual has no lawful basis for denying the Plaintiffs’ claim,” “Liberty Mutual has

intentionally refused to pay the Plaintiffs’ claim,” and “Liberty Mutual has no



                                         18
       Case 4:18-cv-01509-ACA Document 6 Filed 10/15/18 Page 21 of 24



reasonably legitimate or arguable reason for refusing to pay the Plaintiffs’ claim.”

(Doc. 1, at ¶¶ 93-95).

      The only two arguably “factual” allegations that Plaintiffs make in support

of their bad faith claim are (1) that it is “science that spiders are arachnids and not

insects” and (2) that “[n]o Liberty Mutual adjuster has ever inspected the HOME to

properly investigate the severity of the brown recluse spider infestation.” (Id. at ¶¶

98, 100). As to the first “fact,” as detailed above, the reasonable and ordinary

meaning of insects (at worst) includes spiders, and as such, Liberty had a

legitimate or arguable reason to refuse to pay the claim based on the Insect/Vermin

Exclusion. Brechbill, 144 So. 3d at 257-58. Tellingly, Plaintiffs do not allege that

the common and ordinary meaning of insects does not include spiders, and instead

rely on hyper-technical scientific terms. Similarly, Plaintiffs’ claim that Liberty

never inspected the home is a red herring. Obviously, an inspection of Plaintiffs’

home would not change whether spiders are considered insects, and would not

change the fact that Plaintiffs admitted their loss occurred outside the policy

period. Again, Plaintiffs do not (and cannot) allege that an inspection of their home

would have affected Liberty’s coverage decision.

      Accordingly, Plaintiffs have not pled facts sufficient to plausibly allege that

Liberty acted in bad faith in adjudicating or investigating their claim, and as such,

their bad faith claim is due to be dismissed.



                                          19
       Case 4:18-cv-01509-ACA Document 6 Filed 10/15/18 Page 22 of 24



IV.   Liberty Insurance Corporation Is The Only Liberty Entity That Issued
      Plaintiffs An Insurance Policy.
      Plaintiffs name Liberty Mutual Insurance Company, Liberty Insurance

Corporation, and Liberty Mutual Group, Inc. as Defendants and bring claims for

breach of contract and bad faith against all three entities arising from the Policy.

Plaintiffs’ Policy—including all subsequent policy periods—was underwritten and

issued by Liberty Insurance Corporation, and thus it is the only possible entity

against which Plaintiffs could bring any claim premised on the Policy. (See Doc. 1-

1, at 6) (“Coverage provided and underwritten by Liberty Insurance Corporation”).

Thus, Liberty Mutual Insurance Company and Liberty Mutual Group, Inc. are due

to be dismissed for this separate and independent reason.

                                 CONCLUSION
      For the reasons set forth above, Liberty respectfully requests that this Court

dismiss Plaintiffs’ Complaint with prejudice, and grant other such relief the Court

deems just and proper.

                                             Respectfully submitted by,

                                             /s/ Joshua R. Hess

                                             Jeffrey M. Grantham
                                             Joshua B. Baker
                                             Joshua R. Hess
                                             Attorneys for Defendants Liberty
                                             Mutual Insurance Company, Liberty
                                             Insurance Corporation, and Liberty
                                             Mutual Group, Inc.


                                        20
     Case 4:18-cv-01509-ACA Document 6 Filed 10/15/18 Page 23 of 24



OF COUNSEL:

MAYNARD, COOPER & GALE, P.C.
1901 Sixth Ave. North
Birmingham, AL 35203
Telephone: 205.254.1000
Fax: 205.254.1999




                                   21
       Case 4:18-cv-01509-ACA Document 6 Filed 10/15/18 Page 24 of 24



                        CERTIFICATE OF SERVICE

      I hereby certify that the above and foregoing has been served upon the
following counsel by filing via CM/ECF and/or placing a copy of same in the
United States Mail, properly addressed and postage prepaid, this the 15th day of
October, 2018:

Thomas F. Campbell
Campbell Law PC
5336 Stadium Trace Parkway
Suite 206
Birmingham, AL 35244
Phone: 205-278-6650
Fax: 205-278-6654
Email tcampbell@campbelllitigation.com
       jbowers@campbelllitigtion.com



                                           /s/ Joshua R. Hess
                                           OF COUNSEL




                                      22
